DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
 
Response to Amendment
Claims 1, 17, and 19 have been amended.  Claims 2, 8, and 9 have been canceled.  Claims 1, 3-7, 10-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 rejection, starting pg. 12 of Remarks:
I REJECTIONS UNDER 35 U.S.C. § 101

Applicants submit that the present claims are not directed to an abstract idea. Instead, the claims are directed to a practical, novel, and patentable system and user interface (instant message window) separate from the trading market window for selectively generating, communicating and displaying alert messages to at least a subset of a plurality of participants via an electronic communications network so as to reduce the amount of information communicated thereto via one or more electronic communications channels wherein the subset of the plurality of market participants need not continuously observe and monitor the state of the market for the specified product, i.e., continuously electronic receive messages regarding the state thereof, to learn of the occurrence of a threshold change therein. This is not a method of organizing human activity as asserted by the Examiner. Instead, this is a technical solution to a technical problem of displaying information on the display of a trading terminal computer such that select information is separately displayed to the user thereof.
In general, trading market windows on a participant’s computer user interface shows all changes in all markets. Therefore, a change in a thinly traded (low activity) market, with less frequent update messages, will get lost and is hard to recognize. The current claims offer a way to separately register to receive alerts sent only to registrants and displayed in the instant message window separate from the trading market window. The technical improvement is both in the reduction of data (only registered participants receive the alerts) but also in the use of a separate user interface that makes it easier for the trader to discern changes to products with low activity, and the like.
The Examiner would respectfully disagree that trading market windows show all changes in all markets.  See Office Example 21, transmission of stock quote data, where such data is filtered and which references Patent 7035914 filed July 9, 1999.
Further, the claimed invention directly addresses an issue in electronic transaction processing systems which process a high volume of transactions and communicate data indicative thereof via a limited number of electronic communications channels. The claimed invention obviates the need to continually monitor these communications channels to learn of changes in the state of the system by using a user interface separate from the trading market window.
In response to Applicant’s arguments, the Examiner asserts that:
The above is an intended result that may or may not happen. It's also at a high level of generality and not a technical improvement. See the Advisory Action dated November 6, 2021, page 2.
(“a user interface separately from the user trading window”... “including an instant message window that includes a plurality of instant messages indicative of the state of the market for the specified product and the occurrence of the threshold change therein”).
From Applicant’s disclosure:
“One or more of the disclosed embodiments may improve existing systems and methods for monitoring new or existing products, such as in thinly traded markets, in an "electronic" marketplace and informing market participants when there is interest in one or more thinly traded markets. The disclosed systems and methods may provide an Exchange with an efficient way to facilitate the dissemination of information for multiple markets in a manner that supports the market participants' current workflow and in a manner that minimizes consumption of the participant's computational resources (e.g., does not take their desktop real estate), such as by leveraging the existing instant messaging based applications on the market makers' computer system user interfaces (e.g., desktops).” [0012]

Using existing instant messaging applications for providing trading information is using existing technology for a business purpose.
Therefore, the claimed invention improves the current electronic trading systems by using the separate instant message window to facilitate, for example, the recognition by participants of specified products with low activity.

Using existing instant messaging applications for sending messages is not improving trading systems.  Improving trading systems is also just improving a business process.
The claims describe a specific application for selectively monitoring the state of an electronic market, as stored in a plurality of data structures, for threshold changes and generating and sending alert messages only when a threshold change occurs, thereby avoiding the transmission of such messages when any change occurs. Further, the current claims selectively generate, communicate, and display converted alert messages in a separate user interface window to at least a subset of a plurality of participants via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via one or more electronic communications channels wherein the subset of the plurality of participants need not continuously observe the state of the market for specified product, 1.e., continuously electronic receive messages regarding the state thereof, to learn of the occurrence of a threshold change therein. Therefore, less data is thereby transmitted over the communications network.
Office Example 21 does the above.  
Here, the claims are tied to a specific application (electronic data transaction processing systems) and do not attempt to cover the entire field. The claims, as such, are directed to an improvement to a specific useful application in a specific technological field. The claims relate to the field of electronic data transaction processing systems. The claims are directed to an improvement to a technological process that is neither a task that can be performed in the human mind or on a piece of paper. The current claims solve a problem that uniquely arises in the fields of computer technology and exchange computing systems, where sending large volumes of information via multiple bandwidth communication channels affect the conventional functioning of the electronic data transaction processing systems. The current claims improve data transaction processing systems by reducing complexity, network congestion and computational load and by displaying converted alert messages in an instant message window separate from the trading market window. The claims are not abstract.
The above is an intended result and also incidental to the claim and disclosure of “Dissemination Of Order Status Information Present On An Electronic Exchange” (Title of the instant disclosure.)
The technological problem is solved by selectively generating, communicating, and displaying alert messages in a separate instant message 
The current claims as amended recite several technical improvements:
(1) “monitoring, by a monitoring processor coupled with a match processor and the non-transitory memory, incoming transactions received by the match processor for the plurality of products, wherein the monitoring includes monitoring a change in the plurality of data structures indicative of a threshold change in the state of the market caused by the incoming transactions;
(2) “selectively generating, by the monitoring processor, an alert message indicative of the threshold change in the state of the market for the specified product only for the second incoming transaction for the specified product based on the determination that the second incoming transaction results in the threshold change in the state of the market for the specified product, wherein less data is thereby generated by the monitoring processor;”
(3) “wherein the generating comprises converting, by the monitoring processor, the generated alert message to an instant message for transmission, via the communications network, to each of the subset of the plurality of market participants without the market participant having transmitted a request for the generated alert message, the conversion enabling presentation of the generated alert message to the market participant upon receipt by a device associated therewith and coupled with the communications network;”
(4) “selectively transmitting, by the monitoring processor, the converted generated alert message only to the receiving devices associated with the subset of the plurality of participants via the electronic communications network, wherein less data is thereby transmitted over the communications network;
(5) “displaying, by the receiving device, a user interface separately from the trading market window presented on the receiving device associated with each of the subset of the plurality of participants registered to receive the alert messages for the specified product, the user interface including an instant message window that includes a plurality of instant messages indicative of the state of the market for the specified product and the occurrence of the threshold change therein; and
(6) wherein the converted generated alert message is displayed to the subset of the plurality of participants via the instant message window of the user interface by the receiving device separately from the trading market window, wherein the user interface only displays the plurality of instant messages indicative of the occurrence of the threshold change for the specified product therein.
As can be seen from the foregoing limitations, the claimed invention is a specific and practical application which improves upon the ability of a computer to minimize an amount of data generated, communicated, and displayed to a recipient. This is clearly an improvement to computer technology. Further, the current claims as a whole amount to significantly more than simply organizing and comparing data. The claimed invention addresses the Internet-centric challenge of alerting a subscriber without having to continuously transmit data thereto.
Using computer processors for a judicial exception has not been shown to be enough to make abstract claims statutory.  Converting is taught at a high level of generality (see para’s. The converting messages [0011] and [0079] of the instant disclosure.
In particular, the combination of steps recited show that the claim is not to the idea of undertaking a financial transaction, but rather that the steps impose meaningful limits that enable the electronic data transaction system to selectively generate, communicate, and display in a separate user interface window converted alert messages to at least a subset of a plurality of participants via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via the electronic communications network. Thus, the claim amounts to significantly more than the judicial exception and the claims are neither routine nor conventional in the field.
In particular, Applicants respectfully request the rejection be withdrawn in light of the following remarks.
Step 1 — The claims are drawn to a statutory category
For step | as set forth in MPEP § 2106, the claims are directed to processes or apparatuses, so they are drawn to a statutory category. Claims 17 
Step 2A. - The claims are not directed to an abstract idea
For step 2A as set forth in MPEP § 2106, the Final Office Action states that claims 1- 7 and 10-20 were directed to the judicial exception of “certain methods of organizing human activity.” See the Final Office Action dated September 1, 2021, page 32.
Applicants again respectfully disagree. Applicants are claiming a technology-based solution using algorithms and not an abstract idea-based solution implemented with generic technical components in a conventional way. Accordingly, the claims do not preempt the use of the abstract idea of organizing human activity but instead carve out a specific system/process and practical application for doing so. See Bascom Global Internet v. AT&T Mobility LLC, 2015-1763 (Fed. Cor. June 27, 2016, page 18 and 19).
Algorithms themselves are abstract.  Preemption is not a two-way test for eligibility.
Step 2A - Prong One
Step 2A as set forth in MPEP § 2106 is a two-prong inquiry. In Prong One, the question is whether the claim recites a judicial exception. The claims are not directed to an abstract idea. Applicants are not claiming a generic way of organizing human activity but is instead claiming a technology-based solution and not an abstract idea based-solution implemented with generic technical components in a conventional way.
Applicants submit that the claims are not directed to an abstract idea and the claims do not describe an idea of itself.
Applicants submit that the present claims are not directed to an abstract idea. Instead, the claims are directed to a practical, novel, and patentable system and user interface (instant message window) separate from the trading market window for selectively generating, communicating and displaying alert messages to at least a subset of a plurality of participants via an electronic communications network so as to reduce the amount of information communicated thereto via one or more electronic communications channels wherein the subset of the plurality of market participants need not continuously observe and monitor the state of the market for the specified product, i.e., continuously electronic receive messages regarding the state thereof, to learn of the occurrence of a threshold change therein. This is not a method of organizing human activity as asserted by the Examiner.

Applicant appears to be arguing their invention is a new technology that happens to be usable for trading.  
Instead, the claims describe a specific application to selectively monitoring a state of an electronic market, as stored in a plurality of data structures, for threshold changes and generating, sending, and displaying alert messages in a separate user interface only when a threshold change occurs.
The claims, as such, are directed to an improvement to a specific useful application in a specific technological field. The claims do not recite a fundamental economic practice or a method of organizing human activity, but rather are directed to an improvement to a technological process that is neither a task that can be performed in the human mind or on a piece of paper. The claims are not abstract.
As noted in MPEP § 2106.04(a)(2), the requisite certain methods of organizing human activity are limited to activities relating to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relations or interactions between people.
Further, the Supreme Court has cautioned that “[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,” and has cautioned “to tread carefully in construing this exclusionary principle lest it swallow all of patent law.” See Alice Corp., 573 U.S. at 216.
The claims cannot be performed in the human mind, or by using pen and paper. The claims are not abstract.	
The rejection is based on Certain Methods of Organizing Human Activity, not Mental Processes grouping of abstract ideas.
Step 2A - Prong Two
However, assuming, arguendo, that the Examiner concludes that the claims recite a judicial exception, the claims are not abstract as the claims are integrated into a practical application of the exception.
Here, the claims describe a specific application for selectively monitoring the state of an electronic market, as stored in a plurality of data structures, for threshold changes and generating, sending, and displaying alert messages in a separate user interface only when a threshold change occurs. Further, the 
In general, trading market windows on a participant’s computer user interface shows all changes in all markets. Therefore, a change in a thinly traded (low activity) market will get lost and is hard to recognize. The current claims offer a way to separately register to receive alerts sent only to registrants and displayed in the instant message window separate from the trading market window. The technical improvement is both in the reduction of data (only registered participants receive the alerts) but also in the use of a separate user interface that makes it easier for the trader to discern changes to products with low activity, and the like.
Respectfully, reduction of data and separate user interface are not improvements to technology but using existing technology.  The reduction of data is also an intended result.  The separate user interface appears to be using “existing instant messaging based applications on the market makers’ computer system user interfaces” (see Office Example 21 and para. [0012] of the instant disclosure).
Further, the claimed invention directly addresses an issue in electronic transaction processing systems which process a high volume of transactions and communicate data indicative thereof via a limited number of electronic communications channels. The claimed invention obviates the need to continually monitor these communications channels to learn of changes in the state of the system by using a user interface separate from the trading market window.
In response to Applicant’s arguments, the Examiner asserts that:
The above is an intended result that may or may not happen. It's also at a high level of generality and not a technical improvement. See the Advisory Action dated November 16, 2021, page 2.
Applicants respectfully disagree. The claimed user interface displays an instant message window that includes a plurality of instant messages indicative of the state of the market for the specified product and the occurrence of a threshold change therein. The claimed system enables the user to see changes in the specified product only upon the occurrence of a threshold change. Therefore, the claimed system obviates the need to continually monitor the (“a user interface separately from the user trading window”... “including an instant message window that includes a plurality of instant messages indicative of the state of the market for the specified product and the occurrence of the threshold change therein”).
There is no indication that monitoring data has been improved.  As noted above, instant messaging applications already exists on traders computer interfaces.  
Therefore, the claimed invention improves the current electronic trading systems by using the separate instant message interface to facilitate, for example, the recognition by participants of specified products with low activity.
See para. [0012] of Applicant’s disclosure regarding existing instant message interface applications on traders computers.
Applicants point out that “[s]ome claims reciting an abstract idea are not directed to the abstract idea because they also recite additional elements (such as an improvement) demonstrating that the claims as a whole clearly do not seek to tie up the abstract idea. In such claims, the improvement, or other additional elements, shifts the focus of the claimed invention from the abstract idea that is incidentally recited.” See MPEP § 2106.04(a)(1)dI).
As noted in the MPEP, “[a]n important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.” See MPEP § 2106.05(a).
Here, the claims are tied to a specific application (electronic data transaction processing systems) and do not attempt to cover the entire field. The 
The technological problem is solved by selectively generating, communicating, and displaying alert messages in a separate instant message window to at least a subset of a plurality of participants via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via one or more electronic communications channels. Therefore, the subset of the plurality of participants need not continuously observe the state of the market for the specified product as displayed in the trading market window to learn of the occurrence of a threshold change therein. This is neither a routine nor conventional activity previously known in the industry, or a generic computerization thereof, but is instead a patentable application and meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.
As noted in Applicants’ Specification:
[0011] ... a system or method is provided for monitoring one or more thinly traded products and/or markets and converting the exchange-based order information of a given product or market into messages (e.g., instant messages) to market participants. When the status of one or more monitored products or markets changes, an instant message may be generated reflecting those changes in the market. The instant messages may be disseminated to all, or a subset of, market participants who have registered interest in the monitored product.
[0014] One or more of the disclosed embodiments may also reduce the amount of information that must be communicated to the market participant and may also reduce distractions to one or more market participants, thereby improving efficiency and reducing errors. For example, in a live environment, such as a trading pit, market participants are able to observe market conditions by perceiving, consuming and synthesizing large volumes of information via multiple high bandwidth 
[0016] ... it will be appreciated that the disclosed embodiments may be used for communications among participants which consolidate public and private components in a publicly distributed message. For example, where multiple requestors make requests from a system but each wishes to remain anonymous among all of the other requestors, the system may respond to those requests with a single broadcast message to all of the requestors indicating the status of each request rather than individual response messages. The disclosed embodiments may facilitate such a broadcast message allowing each requestor to know the status of their own request without being able to associate the remaining request statuses with any of the other requestors.

[0035] The market participant computer screen desktop 508 provides a market maker 506 with one or more trading market windows 510A and 510B, and an instant message windows 512. Market makers 506 monitor exchanged based electronic market activity using the market participant computer screen desktop 508. For example, the market makers 506 can choose to monitor specific products using one or more trading market windows 510A and 510B.The market makers 506 also use instant messaging for communicating over-the-counter order flow via instant message window 512. Market makers 506 communicate with other market participants using instant messaging applications. The instant messaging applications facilitate communication between multiple market participants (e.g., instant message contacts or “buddies’’) using the limited desktop space efficiently. Instant messages will then be sent to a chat room and/or 
The claimed invention is a specific and practical application which improves upon the ability of a computer to minimize an amount of data communicated to a recipient. This is clearly an improvement to computer technology. 
As noted in Applicants’ Specification:
[0012] One or more of the disclosed embodiments may improve existing systems and methods for monitoring new or existing products, such as in thinly traded markets, in an “electronic” marketplace and informing market participants when there is interest in one or more thinly traded markets. The disclosed systems and methods may provide an Exchange with an efficient way to facilitate the dissemination of information for multiple markets in a manner that supports the market participants’ current workflow and in a manner that minimizes consumption of the participant’s computational resources (e.g., does not take their desktop real estate), such as by leveraging the existing instant messaging based applications on the market makers’ computer system user interfaces (e.g., desktops). See Applicants’ Specification as filed, para. [0012].
Accordingly, similar to Finjan (and DDR), the claims provide an improvement to a specific technology and as such are not abstract.
From above…
 [0012] One or more of the disclosed embodiments may improve existing systems and methods for monitoring new or existing products, such as in thinly traded markets, in an “electronic” marketplace and informing market participants when there is interest in one or more thinly traded markets. The disclosed systems and methods may provide an Exchange with an efficient way to facilitate the dissemination of information for multiple markets in a manner that supports the market participants’ current workflow and in a manner that minimizes consumption of the participant’s computational resources (e.g., does not take their desktop real estate), such as by leveraging the existing instant messaging based applications on the market makers’ computer system user interfaces (e.g., desktops). See Applicants’ Specification as filed, para. [0012].

Therefore sending an instant message to a trader’s computer would not be improving technology itself.
The current claims as amended recite several technical improvements:
of products, wherein the monitoring includes monitoring a change in the plurality of data structures indicative of a change in the state of the market caused by the incoming transactions;
(2) “selectively generating, by the monitoring processor, an alert message indicative of the threshold change in the state of the market for the specified product only for the second incoming transaction for the specified product based on the determination that the second incoming transaction results in the threshold change in the state of the market for the specified product, wherein less data is thereby generated by the monitoring processor;”
(3) “wherein the generating comprises converting, by the monitoring processor, the generated alert message to an instant message for transmission, via the communications network, to each of the subset of the plurality of market participants without the market participant having transmitted a request for the generated alert message, the conversion enabling presentation of the generated alert message to the market participant upon receipt by a device associated therewith and coupled with the communications network;”
(4) “selectively transmitting, by the monitoring processor, the converted generated alert message only to the receiving devices associated with the subset of the plurality of participants via the electronic communications network, wherein less data is thereby transmitted over the communications network;
(5) “displaying, by the receiving device, a user interface separately from the trading market window presented on the receiving device associated with each of the subset of the plurality of participants registered to receive the alert messages for the specified product, the user interface including an instant message window that includes a plurality of instant messages indicative of the state of the market for the specified product and the occurrence of the threshold change therein; and
(6) wherein the converted generated alert message is displayed to the subset of the plurality of participants via the instant message window of the user interface by the receiving device separately from the trading market window, wherein the user interface only displays the plurality of instant messages indicative of the occurrence of the threshold change for the specified product therein.

Monitoring, selectively generating, selectively transmitting, displaying, and displayed to the subset of participants are abstract steps.  A judicial exception cannot provide a practical application.  Using computers to perform a judicial exception is not enough.  The converting step is taught and claimed at a high level of generality.  
Step 2B - Whether a Claim Amounts to Significantly More (Search for an Inventive Concept)
However, assuming, arguendo, that the Examiner concludes that the claims are directed to an abstract idea, Applicants submit that for step 2B as set forth in MPEP § 2106, the claims recite significantly more than the judicial exception. MPEP § 2106 provides that: “Step 2A Prong Two determines whether: ...[the] claim as a whole does not integrate the exception into a practical application, in which case the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept). See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application [R-10.2019]. Further:
[t]he second part of the Alice/Mayo test is often referred to as a search for an inventive concept... an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 11OUSPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73,101 USPQ2d at 1966).
Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. See, MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019].
In particular, even if the claims are found to include an abstract idea, the claimed invention is neither a routine nor conventional activity previously known in the industry but is instead a meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.
a plurality of products via the electronic communications network; providing, by the first processor, a plurality of data structures stored in the non-transitory memory and configured to store data indicative of one or more previously received but unsatisfied transactions representing a state of a market for a plurality of products including the specified product; monitoring, by a monitoring processor coupled with a match processor and the non- transitory memory, incoming transactions received by the match processor for the plurality of products, wherein the monitoring includes monitoring a change in the plurality of data structures indicative of a change in the state of the market caused by the incoming transactions; receiving a first incoming transaction by the match processor coupled with the non-transitory memory and upon receipt thereof, accessing, by the match processor, the plurality of data structures to determine whether one or more previously received but unsatisfied transactions are stored in the plurality of data structures which are at least partially counter to the first incoming transaction, and, based thereon, satisfy all or a portion of the first incoming transaction and store any residual unsatisfied portion of the first incoming transaction or the one or more previously received but unsatisfied transactions in the plurality of data structures, the state of the market for the specified product being changed thereby; determining, by the monitoring processor, when the first incoming transaction is for the specified product and does not result in a threshold change in the state of the market for the specified product, wherein the threshold change in the state of the market for the specified product comprises when a bid-offer width, a market depth, or a volume weighted average price of the specified product changes by more than a threshold amount; receiving a second incoming transaction by the match processor coupled with the non-transitory memory and upon receipt thereof, accessing, by the match processor, the plurality of data structures to determine whether one or more previously received but unsatisfied transactions are stored in the plurality of data structures which are at least partially counter to the second incoming transaction, and, based thereon, satisfy all or a portion of the second incoming transaction and store any residual unsatisfied portion of the second incoming transaction or the one or more previously received but unsatisfied transactions in the plurality of data structures, the state of the market for one of the plurality of products being changed thereby; determining, by the monitoring processor, when the second incoming transaction is for the specified product of the plurality of products and results in the threshold change in the state of the market for the specified product; generating, by a market data processor, a market data message comprising data indicative of the determination by the match processor with respect to the first or second incoming transactions and transmitting the generated market data message to the plurality of participants via the electronic communications network for display in a trading market window presented on a computer screen desktop associated with each of the plurality of participants; selectively generating, by the monitoring processor, an alert message indicative of the threshold change in the state of the market for the specified product only for the second incoming transaction for the specified product based on the determination that the second incoming transaction results in the threshold change in the state of the market for the specified product, wherein less data is thereby generated by the monitoring processor; wherein the generating comprises converting, by the monitoring processor, the generated alert message to an instant message for transmission, via the communications network, to each of the subset of the plurality of displaying, by the receiving device, a user interface separately from the trading market window presented on the receiving device associated with each of the subset of the plurality of participants registered to receive the alert messages for the specified product, the user interface including an instant message window that includes a plurality of instant messages indicative of the state of the market for the specified product and the occurrence of the threshold change therein and; and selectively transmitting, by the monitoring processor, the converted generated alert message only to the receiving devices associated with the subset of the plurality of participants via the electronic communications network, wherein less data is thereby transmitted over the communications network, wherein the converted generated alert message is displayed to the subset of the plurality of participants via the instant message window of the user interface by the receiving device separately from the trading market window, wherein the user interface only displays the plurality of instant messages indicative of the occurrence of the threshold change for the specified product therein ”, which are additional elements that provide “something more” than mere computer implementation of communicating information to undertake a financial transaction.
The current claims as a whole amount to significantly more than simply organizing and comparing data. The claimed invention addresses the Internet-centric challenge of alerting a subscriber without having to continuously transmit data thereto.
In particular, the combination of steps recited show that the claim is not to the idea of undertaking a financial transaction, but rather that the steps impose meaningful limits that enable the electronic data transaction system to selectively generate, communicate, and display in a separate user interface window converted alert messages to at least a subset of a plurality of participants via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via the electronic communications network. Thus, the claim amounts to significantly more than the judicial exception and the claims are neither routine nor conventional in the field.

Should the Examiner disagree that Applicants’ claims amount to “significantly more,” Applicants request that the Examiner refer to the USPTO Memorandum dated April 19, 2018 entitled Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) which dictates how the Examiner should properly address and support an assertion that the claims do not provide “something more,” so as to address each and every element of Applicants’ claim to show that the claimed limitations, in the claimed combination, were well-understood, routine or conventional.
An additional element (or combination of elements) is not well-understood, routine, or conventional unless the Examiner finds, and expressly supports a rejection in writing with, one or more of the following four options:
1. An explanation based on an express statement in the specification (e.g., citation to a relevant portion of the specification) that demonstrates the well-understood, routine, conventional nature of the additional element(s);
2. A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(ID as noting the well-understood, routine, conventional nature of the additional element(s);
3. A citation to a publication (e.g., book, manual, review article) that demonstrates the well-understood, routine, conventional nature of the additional element(s); or
4. A statement that the Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s) and the Examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well- understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use and are capable of instant and unquestionable demonstration as being well-known.
Applicants submit that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional.
The rejection is not based on well-understood, routine and conventional.  In any event, the “additional element” or combination of elements cannot be abstract.  Also, Applicant uses generic computers to perform their steps.
Accordingly, for at least these reasons, Applicants respectfully request that the Examiner withdraw this rejection of claims 1, 3-7 and 10-20.
Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3-7, and 10-20 are directed to a method or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system claims 17 and 19.  Claim 1 recites the limitations of:
A computer implemented method for selectively generating and communicating alert messages to at least a subset of a plurality of participants via an electronic communications network so as to reduce the amount of information communicated thereto via one or more electronic communications channels, the method comprising:
determining, by a first processor coupled with a non-transitory memory, a subset of the plurality of participants registered to receive alert messages for a specified product of a plurality of products via the electronic communications network;
providing, by the first processor, a plurality of data structures stored in the non-transitory memory and configured to store data indicative of one or more previously received but unsatisfied transactions representing a state of a market for a plurality of products including the specified product;
monitoring, by a monitoring processor coupled with a match processor and the non-transitory memory, incoming transactions received by the match processor for the plurality of products, wherein the monitoring includes monitoring a change in the plurality of data structures indicative of a threshold change in the state of the market caused by the incoming transactions;
receiving a first incoming transaction by the match processor coupled with the non-transitory memory and upon receipt thereof, accessing, by the match processor, the plurality of data structures to determine whether one or more previously received but unsatisfied transactions are stored in the plurality of data structures which are at least partially counter to the first incoming transaction, and, based thereon, satisfy all or a portion of the first incoming transaction and store any residual unsatisfied portion of the first incoming transaction or the one or more previously received but unsatisfied transactions in the plurality of data structures, the state of the market for the specified product being changed thereby;
determining, by the monitoring processor, when the first incoming transaction is for the specified product and does not result in the threshold change in the state of the market for the specified product, wherein the threshold change in the state of the market for the specified product comprises when a bid-offer width, a market depth, or a volume weighted average price of the specified product changes by more than a threshold amount;
receiving a second incoming transaction by the match processor coupled with the non-transitory memory and upon receipt thereof, accessing, by the match processor, the plurality of data structures to determine whether one or more previously received but unsatisfied transactions are stored in the plurality of data structures which are at least partially counter to the second incoming transaction, and, based thereon, satisfy all or a portion of the second incoming transaction and store any residual unsatisfied portion of the second incoming transaction or the one or more previously received but unsatisfied transactions in the plurality of data structures, the state of the market for one of the plurality of products being changed thereby;
determining, by the monitoring processor, when the second incoming transaction is for the specified product of the plurality of products and results in the threshold change in the state of the market for the specified product;
generating, by a market data processor, a market data message comprising data indicative of the determination by the match processor with respect to the first or second incoming transactions and transmitting the generated market data message to the plurality of participants via the electronic communications network for display in a trading market window presented on a computer screen desktop associated with each of the plurality of participants;
selectively generating, by the monitoring processor, an alert message indicative of the threshold change in the state of the market for the specified product only for the second incoming transaction for the specified product based on the determination that the second incoming transaction results in the threshold change in the state of the market for the specified product, wherein less data is thereby generated by the monitoring processor;
wherein the generating comprises converting, by the monitoring processor, the generated alert message to an instant message for transmission, via the communications network, to each of the subset of the plurality of participants without the participant having transmitted a request for the generated alert message, the conversion enabling presentation of the generated alert message to the participant upon receipt by a receiving device associated therewith and coupled with the communications network;
displaying, by the receiving device, a user interface separately from the trading market window presented on the receiving device associated with each of the subset of the plurality of participants registered to receive the alert messages for the specified product, the user interface including an instant message window that includes a plurality of instant messages indicative of the state of the market for the specified product and the occurrence of the threshold change therein; and
selectively transmitting, by the monitoring processor, the converted generated alert message only to the receiving devices associated with the subset of the plurality of participants via the electronic communications network, wherein less data is thereby transmitted over the communications network,
wherein the converted generated alert message is displayed to the subset of the plurality of participants via the instant message window of the user interface by the receiving device separately from the trading market window, wherein the user interface only displays the plurality of instant messages indicative of the occurrence of the threshold change for the specified product therein.  

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction (e.g. satisfy transactions, determining that the second incoming transaction for the specified product of the one or more products results in the threshold change in the state of the market for the specified product, etc.).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 17 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a first processor, non-transitory memory, monitoring processor, i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The first logic and second, third, fourth, fifth, and sixth logic in Claim 17 appears to be just software instructions executed by a processor.  See Applicant’s specification paragraphs [0039] and [0064] about general computer system and implementation using numerous computer systems.  See also para. [0012] where use of existing instant messaging based applications is used for sending stock market information.
The term “selectively” is not taught in the disclosure but appears to be based on when a threshold change in a market occurs.  Therefore, “selectively generating”  and “selectively transmitting” are interpreted as generating and transmitting messages that have had a threshold change in the state of the market for a specified product (e.g. stock price of a product (e.g. IBM stock) goes up, an alert message about the stock is generated).   Generating and transmitting stock information, when such information changes, is itself abstract as it is just updating price/quantity of financial information.  The step of “selectively generating… wherein less data is thereby generated by the monitoring processor;…” is based on “only for the second incoming transaction for the specified product based on the determination that the second incoming transaction 
Converting an alert message to an instant message for transmission is claimed and taught at a high level of generality to transmit data between computers.  The user interface of a receiving device is using existing display technology to display messages (para. [0043]).  Accordingly, these additional elements, when Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See also, MPEP 2106.05(f)(2) where use of computer or other machinery in its ordinary capacity for economic or other tasks does not provide significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 17, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-7, 10-16, 18, and 20 further define the abstract idea that is present in their respective independent claims 1, 17, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons 

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Rejection
An updated search was conducted but does not result in a prior art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693